EXHIBIT 10.7

FORM OF AFFIRMATION AND UNDERTAKING AGREEMENT

IN CONNECTION WITH ADVANCEMENT OF EXPENSES

The undersigned ___________ (“Undersigned”), an [Officer/Director or Previous
Officer] of Family Dollar Stores, Inc. (the “Company”), is a named party to an
action captioned “Rebecca Miller, Derivatively on Behalf of Nominal Defendant
Family Dollar Stores, Inc. v. Howard R. Levine, R. James Kelly, R. David
Alexander, Jr., George R. Mahoney, Jr., John D. Reier, Albert S. Rorie, Philip
W. Thompson, Mark R. Berstein, James G. Martin, and Sharon Allred Decker,
Defendants, and Family Dollar Stores, Inc., Nominal Defendant” filed in
Mecklenburg County Superior Court, notice of which was received by the Company
on August 25, 2006 (the “Lawsuit”).  The Undersigned may incur expenses in the
defense of the Lawsuit and matters that may arise in connection therewith.

The Undersigned has requested that the Company pay for or reimburse the
attorney’s fees, disbursements, and other costs actually and reasonably incurred
by the Undersigned in connection with the Lawsuit and matters that may arise in
connection therewith.

Upon receipt of and subject to the terms of this Affirmation and Undertaking,
the Company will pay expenses actually and reasonably incurred by the
Undersigned in connection with the Lawsuit and matters that may arise in
connection therewith.

1.             The Undersigned hereby affirms [his] good faith belief that
during [his] service as an [Officer] of the Company, [he]: (A) conducted
[himself] in good faith; (B) has met the standard of conduct set forth in
Section 145 of the Delaware General Corporation Law; and (C) believes that [he]
(i) has not engaged in any conduct in [his] official capacity with the Company
that was not in the best interests of the Company; (ii) has not otherwise
engaged in any conduct that was opposed to the best interests of the Company;
and (iii) has no reasonable cause to believe that [his] current or past conduct
was unlawful.

2.             The Undersigned hereby agrees to repay to the Company any funds
(i) advanced to the Undersigned in connection with the Lawsuit and matters that
may arise in connection therewith or (ii) paid on behalf of the Undersigned in
advance of the final disposition of the Lawsuit and matters that may arise in
connection therewith in the event that it shall ultimately be determined that
[he] is not entitled to be indemnified.

Executed this the _______________ day of _______________, 2006.

 

Signature:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

Witness

 

 

 

 


--------------------------------------------------------------------------------